Citation Nr: 0513294	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04 04-193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.






ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active service connection from June 1943 to 
February 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the veteran's claim for service 
connection for bilateral hearing loss.  


FINDING OF FACT

There is no medical evidence suggesting the veteran's 
bilateral hearing loss either originated in service or is 
otherwise causally related to his military service, including 
to acoustic trauma.


CONCLUSION OF LAW

The veteran's bilateral hearing loss was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 3.385 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the RO sent the veteran the required VCAA 
notice by letter of March 2002, which was prior to the 
initial decision in August 2002.  So this was in accordance 
with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id. at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

Here, the March 2002 VCAA letter provided the veteran with 
notice of the evidence necessary to support his claim that 
was not on record at the time of the letter, the evidence VA 
would assist him in obtaining, and the evidence it was 
expected that he would provide.  The letter satisfied the 
first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, but did not include the 
specific language of the "fourth element" outlined above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the March 2002 VCAA notice letter that was 
provided to the veteran does not contain the precise language 
specified in 38 C.F.R. § 3.159(b)(1), the Board finds that he 
was otherwise fully notified of the need to give VA any 
evidence pertaining to his claim.  The March 2002 VCAA letter 
requested that he provide or identify any evidence supporting 
his claim and specifically outlined the necessary evidence.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence of 
such a request is unlikely to prejudice him, and thus, the 
Board finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 
24, 2004);  see also Mayfield v. Nicholson, 2005 WL 957317, 
at *17 (Vet. App. Apr. 14, 2005) (Requesting additional 
evidence supportive of the claim rather than evidence that 
pertains does not have the natural effect of producing 
prejudice.  The burden is on the claimant in such a situation 
to show that prejudice actually exists).  

With respect to the VCAA letter of March 2002, the veteran 
was requested to respond within 60 days.  The letter also 
informed him that he could take up to one year to respond 
without jeopardizing the potential effective date for 
compensation - should, in fact, his claim be granted.

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and a report of a private audiological 
examination was submitted.  In addition, the RO obtained a VA 
audiological examination in October 2003.  Over 3 years have 
passed since the March 2002 VCAA letter, and he has not 
indicated he has any additional relevant information or 
evidence to submit, or which needs to be obtained.  
Furthermore, although offered, he declined his opportunity 
for a hearing to provide oral testimony in support of the 
claims.  38 C.F.R. § 20.700(a) (2004).

In sum, the record reflects that the facts pertinent to this 
claim has been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.




Factual Background

The veteran's SMRs indicate that at the time of enlistment, 
in June 1943, his hearing was normal (15/15 in each ear).  
Upon discharge, in February 1946, the report of his physical 
examination notes his scores for various hearing tests as 
follows:  40/40 on a watch test, 20/20 on a coin click test, 
15/15 on a whispered voice test, and 15/15 on a spoken voice 
test.  In other words, his hearing results were normal on all 
four of these tests.  In addition, there was no complaint 
about hearing loss in any of his SMRs, and otherwise no 
indication or complaint about exposure to acoustic trauma.

The first indication of hearing loss in the record is the 
report of a March 2002 private audiological examination.  The 
audiogram revealed the veteran's puretone thresholds, in 
decibels, to be as follows:


500
1000
2000
3000
4000
Right
55
75
70
--
85
Left
50
55
60
--
75

Speech discrimination was 60 percent in the right ear, and 50 
percent in the left ear.

In May 2003, the veteran submitted a lay statement from a 
fellow serviceman (G.K.), indicating that they were exposed 
to very loud gun noises during the period from 1944 to 1946 
while on board the U.S.S. Lovelace.  

The report of the October 2003 VA audiological examination 
revealed the veteran's puretone thresholds, in decibels, to 
be as follows:


500
1000
2000
3000
4000
Right
40
60
65
70
75
Left
40
55
60
70
80

Speech discrimination was 36 percent in the right ear, and 30 
percent in the left ear.  The VA examiner indicated that for 
VA purposes, the veteran's hearing loss was considered a 
disability both by puretone and speech recognition scores.  

The VA examiner stated that there were no records from 
service, which revealed hearing frequency and thresholds.  
The examiner opined:

Since I have no tests from the service, it is my 
opinion that because of his civilian history of 
noise exposure, which includes working in a grain 
mill, being a truck driver and working in the 
textile industry, that his hearing loss is at 
least as likely due to civilian noise exposure as 
it is to military noise exposure.  

The veteran, in his January 2004 substantive appeal, 
indicated that the serviceman (G.S.), who provided the May 
2003 lay statement, was a graduate of the U.S. Navy Medical 
School for the treatment of patients.  He said that he was 
the only competent medical authority assigned aboard the 
U.S.S. Lovelace.  The veteran also disagreed with the VA 
examiner's opinion that the hearing loss was due to civilian 
noise exposure.  He stated that his primary job was a 
delivery truck driver and that he was not exposed to very 
loud noises while he worked at the mills.  He also indicated 
that he visited a civilian doctor in 1946, after being 
discharged from military service, but was told nothing could 
be done to correct his hearing.  He said the doctor is 
deceased and he was unable to obtain any record relating to 
this appointment.


Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
This requires a finding that there is a current disability 
that has a relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  However, 
it need not be shown that the disability was present or 
diagnosed during service but only that there is a nexus 
between the current condition and military service, even if 
first diagnosed after service, on the basis of all the 
evidence, including pertinent service medical records.  This 
can be shown by establishing that the disability resulted 
from personal injury or disease incurred in the line of 
duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. Derwinski, 2 
Vet. App. 352, 356 (1992).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).

As for claims for service connection for hearing loss, in 
particular, for purposes of applying the laws administered by 
VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  See 38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(CAVC/Court) has held that the provisions of 38 C.F.R. § 
3.385 do not have to be met during service, only currently.  
See Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran claims his bilateral hearing loss is a result of 
exposure to gunfire while he was stationed on board the 
U.S.S. Lovelace during World War II.  He has provided the 
statement of a fellow serviceman that supports the fact that 
he was exposed to gunfire while on this ship.  

When a claim, such as the current one at hand, turns on a 
medical matter, the veteran cannot establish entitlement to 
service connection on the basis of his assertions alone.  In 
this case, the only evidence supporting the veteran's claim 
are his own assertions and lay statements that he suffered 
hearing loss as a result of exposure to gunfire.  While 
laypersons are competent to attest to subjective symptoms 
(pain, etc.) and manifestly objective symptoms, they do not 
have the necessary medical training and/or expertise to 
actually make a diagnosis or, equally importantly, to provide 
a competent medical opinion etiologically linking a diagnosed 
disorder to service in the military that ended many years 
ago.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494, 95 
(1992); Layno v. Brown, 6 Vet. App. 465 (1994); Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995); Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); and Hasty v. Brown, 13 Vet. App. 230 (1999).

Likewise, 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
provide for service connection for a combat-related injury on 
the basis of lay statements, alone, but do not absolve a 
veteran from the requirement of demonstrating current 
disability and a nexus to service, as to both of which 
competent medical evidence is generally required.  
See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  In 
other words, §1154(b) and the implementing regulation, § 
3.304(d), do not allow a combat veteran to establish service 
connection with lay testimony alone.  Rather, the statute and 
implementing regulation merely relax the evidentiary 
requirements for determining what happened during service and 
are used only to provide a factual basis for a determination 
that a particular disease or injury was incurred or 
aggravated in service, not to link the service problem 
etiologically to a current disability.  Gregory v. Brown, 8 
Vet. App. 563, 567 (1996).

Although the veteran no doubt sincerely believes that his 
hearing loss is due to noise trauma experienced during 
service, he has not submitted or otherwise identified any 
probative evidence to substantiate this allegation.  The only 
indication that his hearing loss resulted from service comes 
from him, personally.  More importantly, though, his 
allegation that said exposure resulted in his hearing loss is 
not otherwise supported by medical evidence.  

In other words, even if the veteran is given the benefit of 
the doubt with regard to being exposed to loud gunfire while 
stationed aboard the U.S.S. Lovelace, there is still no 
medical evidence linking that exposure to his current 
bilateral hearing loss - which was not diagnosed until over 
54 years later.  Furthermore, although he claims to have been 
diagnosed with hearing loss within a year after service, the 
record does not show a continuity of symptomatology.  And 
when the fact of chronicity in service is not adequately 
supported or may be legitimately questioned, then a showing 
of continuity after discharge is required to support the 
claim.  38 C.F.R. 
§ 3.303(b) (2004); see, too, Savage v. Gober, 10 Vet. App 
488. 495 (1997).  

For these reasons, the claim for service connection for 
bilateral hearing loss must be denied because the 
preponderance of the evidence is unfavorable, meaning the 
benefit-of-the-doubt doctrine does not apply.  38 C.F.R. § 
3.102 (2004); see also Alemany v. Brown, 9 Vet. App. at 519; 
Gilbert v. Derwinski, 1 Vet. App. at 57.




ORDER

The claim for service connection for bilateral hearing loss 
is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


